MEMORANDUM OPINION

                                            No. 04-11-00265-CR

                                           IN RE Joshua COCA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 11, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 7, 2011, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on his pro se motion to reduce bond.                   However, counsel has been

appointed to represent relator in the criminal proceeding pending in the trial court for which he is

currently confined. A criminal defendant is not entitled to hybrid representation. See Robinson

v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or petitions

filed with regard to a criminal proceeding in which the defendant is represented by counsel. See

Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by



1
 This proceeding arises out of Cause No. 2009-CR-9772, styled State of Texas v. Joshua Coca, pending in the 144th
Judicial District Court, Bexar County, Texas, the Honorable Angus McGinty presiding.
                                                                                   04-11-00265-CR

declining to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial

court. Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-